Citation Nr: 0617551	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  98-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 17, 1994 
for the award of a 100 percent rating for vision loss due to 
head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO assigned a 50% rating 
for visual impairment due to head trauma effective February 
14, 1989 with a 100% rating effective May 17, 1994.  The 
veteran has appealed the RO's decision not to award a 100% 
rating prior to May 17, 1994.  The Board remanded the case in 
April 2002 to accommodate the veteran's request for an in-
person hearing before the Board.  In May 2004, the veteran 
and his spouse testified at an RO before C.W. Symanski who is 
the Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102(b) (West 
2002).  In August 2004, the Board remanded the case, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

The evidence of record first factually demonstrates legal 
blindness with a bilateral visual field concentric 
contraction to 5? or less on May 17, 1994; the date of VA 
examination.

CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 1994 
for the award of a 100 percent rating for vision loss due to 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 17, 1994 
for the award of a 100 percent rating for vision loss due to 
head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO assigned a 50% rating 
for visual impairment due to head trauma effective February 
14, 1989 with a 100% rating effective May 17, 1994.  The 
veteran has appealed the RO's decision not to award a 100% 
rating prior to May 17, 1994.  The Board remanded the case in 
April 2002 to accommodate the veteran's request for an in-
person hearing before the Board.  In May 2004, the veteran 
and his spouse testified at an RO before C.W. Symanski who is 
the Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102(b) (West 
2002).  In August 2004, the Board remanded the case, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

The evidence of record first factually demonstrates legal 
blindness with a bilateral visual field concentric 
contraction to 5? or less on May 17, 1994; the date of VA 
examination.

CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 1994 
for the award of a 100 percent rating for vision loss due to 
head trauma have not been met.  38 U.S.C.A. § 1155, 5107, 
1155 (West 2002); 38 C.F.R. § 4.75-4.84a, Diagnostic Code 
6080 (1988-2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has manifested legal blindness 
since an in-service head trauma status post craniectomy and 
cranioplasty.  He reports having visual field constriction 
since his discharge from service precluding him from driving 
an automobile.  He further reports no perceptible change in 
his visual acuity over the intervening years.  It is argued 
that VA committed administrative error by not conducting an 
adequate examination to assess his peripheral vision 
contemporaneous in time to his complaints of loss of visual 
acuity.  He asserts that he is entitled an effective date 
earlier than May 17, 1994 for the award of a 100% percent 
rating for vision loss due to head trauma.

Historically, the veteran was struck in the face by an 
assailant in March 1986 resulting in a right occipital skull 
fracture with right frontal hematoma.  During his initial 
hospitalization, he required an emergency right frontal 
craniotomy following a period of unresponsiveness.  He was 
noted to have a small amount of subdural and epidural 
hematoma with an edematous and contused right frontal lobe 
that was partially resected.  A follow-up computerized 
tomography (CT) scan showed evidence of bilateral occipital 
infarctions.  He was transferred to a rehabilitative VA 
hospital with the following diagnoses:

1.  Status post closed head injury.  LOD: Yes
2.  Occipital linear skull fracture, secondary to 
#1.  LOD: Yes
3.  Right frontal contusion, bilateral frontal 
edema, and delayed acute neurologic 
decompensation, secondary to #1.  LOD: Yes
4.  Bilateral occipital lobe infarcts due to #3.
5.  Persistent vegetative state with intermittent 
arousal to minimal responsiveness, secondary to 
above.  LOD: Yes.
6.  Status post high output renal failure, 
resolved.  LOD: Yes.
7.  Status post Heparin induced thrombocytopenia, 
resolved.  LOD: Yes.
8.  Hepatic dysfunction, etiology presently 
unknown.  LOD: Yes.

The veteran was hospitalized at the Lyons, New Jersey VA 
Medical Center (VAMC) from May 31, 1986 to June 27, 1986.  In 
pertinent part, a June 2, 1986 neuropsychological evaluation 
indicated the following finding:

"Predictably because of the bilateral occipital 
infarcts, [the veteran] has a tendency to ignore a 
stimulus in the left visual field and this was 
dramatically demonstrated in his performance in 
the Memory-For-Designs Test.  It remains to be 
seen whether he will develop the habit of 
compensating for the defect automatically enough 
to allow him to resume driving a car again ... No 
verbal-linguistic and motor deficiencies were 
noted and all sensory modalities except for visual 
seemed to function normally."

A June 30, 1986 educational therapy evaluation note included 
the following findings:

"Read paragraph slowly.  Difficulty noted with 
small print.  Pt stated he couldn't see all the 
letters.  Improvement noted when reading larger 
print with words farther apart."

The June 1986 discharge summary from the Lyons VAMC indicated 
a diagnosis of status post head trauma with cerebellar and 
cognitive deficits.  His clinical findings included visual 
fields full to confrontation, full extraocular movements, and 
nystagmus on lateral and upward gaze.  

Thereafter, VA clinic records demonstrate that, in October 
1986, the veteran completed an advanced series of the 
Metropolitan Achievement Tests for his educational therapy.  
He was admitted to Walter Reed Army Hospital in October 1986 
to undergo a cranioplasty.  A neuropsychology consultation 
noted that the veteran experienced some reduction of his 
visio-spatial and perceptual capabilities for analyzing and 
solving complex motor problems, and that he performed much 
better when problems were mediated by words or verbal 
analysis.  On October 29, 1986, he underwent a neuro-
opthalmology consultation for possible field cuts and cranial 
nerve palsy.  The record includes raw data from a charted 
field test of the right eye that is a source of controversy 
in this case, and will be discussed thoroughly below.  A CT 
scan of the head resulted in impressions of right frontal 
craniectomy, bilateral frontal encephalomalacia, and left 
occipital encephalomalacia.  His discharge summary, dated 
November 25, 1986, noted the following commentary in the 
"Hospital Course" section (referred to as an October 26, 
1986 report by the appellant's representative):

The pt was assaulted in March of 1986 sustaining 
a R occipital skull fx and R frontal hematoma.  
He subsequently developed sig cerebral edema and 
herniation.  He was emergently then 
(indecipherable) on & had a R frontal craniectomy 
hematoma removal & lobectomy.  After a 
complicated ICU course the pt has made a sig 
progress with mild encephalopathy & visual 
disturbance.  Pt was admitted for re eval & 
cranioplasty.

1.  Cranioplasty R frontal with wire mesh & 
(undecipherable) done on 13 Nov 86
2.  Visual fields - bihomonymous hemianopsia (L 
Superior R inferior quadrant) done 29 Oct 89
3.  Psychometrics - sig memory deficits & general 
deficit with complex testing.

Of note, the veteran's representative has interpreted this 
document as stating "[t]he report refers to the left and 
right eye with one eye having only five degrees of retained 
visual field."  

A March 1987 Physical Evaluation Board provided diagnoses of 
closed head injury; occipital linear skull fracture secondary 
to closed head injury; right frontal contusion, bilateral 
frontal edema, and delayed acute neurologic decompression 
secondary to closed head injury; bilateral occipital lobe 
infarcts due to right frontal contusion, bilateral frontal 
edema, and delayed acute neurologic decompression secondary 
to closed head injury; persistent vegetative state with 
intermittent arousal to minimal responsiveness secondary to 
bilateral occipital lobe infarcts; and high output renal 
failure.

In pertinent part, a January 1987 VA neurology consultation 
described the veteran's residuals of head trauma as memory 
problems and emotional lability.

An RO rating decision dated September 1987 granted service 
connection for residuals of a head injury, and assigned an 
initial 100% evaluation for status post head trauma with 
cerebellar and cognitive deficit under Diagnostic Code (DC) 
"8045-9304-5296-7599."  

On August 22, 1988, the veteran submitted an Application for 
Compensation or Pension at Separation from Service describing 
the nature of his disability as craniotomy.

An October 1988 VA clinic record included the following 
assessment:

"S/P head injury with visual field defects - 
appears more than Left homonymous hemianopsia.  
May be due to continuation of bilateral occipital 
lobe infarcts and damage to right visual pathway 
retrochiasmally.  Pt's visual status continues to 
be monitored."

This record included a visual depiction of the area of field 
cuts.  An additional entry that same month indicated "He 
also c/o visual difficulties - he neglects items of the left 
visual field.  This has prevented him from driving.  This 
doesn't seem to have improved."

The claims folder next includes a December 1988 VA 
examination report reviewed by an orthopedist, neurologist 
and psychiatrist.  There were neither lay reports of visual 
difficulties nor clinical findings of visual deficit.

An RO rating decision dated January 1989 proposed to reduce 
the veteran's temporary 100% evaluation to 10% rating.  The 
veteran was provided a letter advising him of the proposed 
rating reduction, and a 60-day opportunity to submit evidence 
tending to show that the reduction should not be made.

On February 14, 1989, the veteran submitted a VA Form 21-4138 
describing his physical condition as follows:

(1) I can't drive an automobile.  This is due to 
a small portion of the right lobe of the brain 
being removed.  My surgeon at Walter Reed (Asst. 
Chief Neurosurgeon Dr. Schwengel) described it to 
my parents as a condition called "Left Hand 
Direct" which caused me to lose my peripheral 
[sic] vision in my right eye.
(2) Short and Long Term memory is very poor.  
Most of my past memories before the accident are 
gone.
(3) I was a straight 'A' student before the 
accident now I must struggle for 'C's' and 'D's'
(4) I tire easily and I sleep 11 to 12 hours per 
day.
(5) I have drastic moode [sic] swings.
(6) I find it very hard motivating myself to do 
things.
(7) My sense of direction is very poor, I get 
lost and confused very easily.

On April 10, 1989, the veteran underwent VA examination.  His 
physical examination of the cranial nerves showed full extra 
ocular movements (EOM), pupils were equal, round, regular and 
reacted to light and accommodation (PERLA), there was "no 
visual field deficit with confrontation" and the remainder 
of his examination was otherwise within normal limits (WNL).

An RO rating decision dated July 1989 assigned a 70% 
evaluation for organic brain syndrome under DC 8045-9304, and 
a 50% rating for status post head trauma with cranioplasty 
and bone loss under DC 8045-5296.  He had a combined 90% 
rating.

The record next reflects a September 20, 1989 referral from 
the Naval Hospital in Philadelphia to the VA neurosurgery 
clinic reporting that the veteran was unable to drive because 
of peripheral field loss of vision.  This referral included 
the raw data results from an August 29, 1989 peripheral 
threshold test as will be discussed below.

The record next includes a December 18, 1991 VA examination 
report.  The veteran's reported complaints included loss of 
right field peripheral vision.  An examination of his cranial 
nerves was reported to be within normal limits.

On June 17, 1992, the veteran submitted a statement 
describing loss of right eye vision as a result of his brain 
injury.  He indicated that he was unable to travel alone, and 
had lost various jobs such as a gas station attendant and 
security guard due to his disability.

An RO rating decision dated June 1992 assigned the veteran a 
100% rating for organic brain syndrome under DC 8045-9304 
effective to December 18, 1991.

In March 1993, the veteran underwent additional VA 
examination pursuant to an application of his guardian spouse 
requesting a permanent and total 100% rating.  At the 
examination, the veteran reported that he no longer drove 
because of peripheral vision loss in the right eye.  No 
examination findings with respect to the veteran's visual 
fields were provided.

On May 17, 1994, the veteran underwent VA examination 
reporting that he was legally blind.  An ophthalmology 
examination held on May 25, 1994, provided diagnoses of legal 
blindness with visual field constriction to less than 5? in 
all meridians in both eyes (OU).  Associated with the 
examination report was a statement from the veteran 
indicating that he had been legally blind since service, and 
that he could not read small print due to his blindness.  The 
veteran provided to the examiner a May 10, 1994, report from 
Errol Rummel, O.D., opining that the veteran had an extensive 
visual field defect that rendered him legally blind.  Dr. 
Rummel further opined that the veteran's legal blindness was 
due to the severe head injury in service  

An RO rating decision dated September 27, 1994 granted 
service connection for legal blindness due to head trauma.  
The RO assigned a 100% rating for legal blindness under DC 
6013, special monthly compensation under 38 C.F.R. § 3.350(b) 
on account of blindness in both eyes with 5/200 visual acuity 
or less, and eligibility to Dependent's Educational 
Assistance under Chapter 35, Title 38.  The RO assigned an 
effective date of May 17, 1994 for the award of benefits.

In February 1997, the appellant filed an application for an 
earlier effective date of award for his 100% rating for legal 
blindness.  At that time, the appellant submitted a February 
17, 1994 report from St. Lawrence Rehabilitation Center 
reporting that the veteran had a bilateral absolute field 
restriction with less than 10? of peripheral vision laterally 
narrowing down to 5? about 3 feet below fixation.  His 
maximum field of vision was about 15? width above fixation.  
It was noted that his severe visual field loss was a factor 
in his disorientation and lack of ambulatory setting.

In February 1997, a VA ophthalmologist was provided a copy of 
the August 24, 1989 peripheral threshold test and interpreted 
the results as follows:

"OD:  Constricted to radius of at most 30º
OS: Constricted to radius of at most 30º in 
superior temporal & inferior nasal quadrant

May be greater constriction but tested only 
between 30 & 60º"

In a March 1997 rating decision, the RO assigned a 50% 
evaluation for visual impairment due to head trauma effective 
February 14, 1989 under DC 6013-6080, but denied a 100% 
rating for the time period prior to May 17, 1994.

In September 1998, an additional ophthalmology review 
resulted in the following opinion:

C-file was reviewed.  Earliest VA or service 
evidence of contraction of field bilaterally to 
less than 5º is 5/25/94 (Goldmann visual field 
results).  Prior tests indicate visual field > 
15º"

An April 23, 2004 letter from Robin Antonacci, M.D., of 
Matossian Eye Associates provided the following findings and 
opinion:

[The veteran] was seen in the office on April 23, 
2004.  A new refraction improved the vision on 
the right to 20/20 centrally OD and on the left 
to 20/20 centrally OS.  The patient complains of 
having no peripheral vision.  He is status post 
head trauma with a bilateral occipital lobe 
infarct and frontal lobe surgery back in 1986.  
He has always been seizure-free and has had no 
changes since the initial incidents.

The patient's medical history is significant for 
well-controlled non-insulin-dependent diabetes 
mellitus and hypertension.

On examination, the patient had no afferent 
papillary defect, however, he could not complete 
confrontational visual field testing.  
Confrontational visual fields were abnormal in 
this patient.  The patient's dilated fundoscopic 
exam showed a cup-to-disc ratio of 0.65 OD and 
0.55 OS, however, no evidence of non-
proliferative diabetic retinopathy or 
hypertensive retinopathy.  Maculas were normal, 
OU.

The patient brought copies of past visual field 
testing.  Of note, the patient's visual field 
from August 24, 1989, performed at the VA 
Hospital of the right eye was markedly abnormal, 
OU.  There is evidence of severe peripheral 
constriction OU secondary to the occipital lobe 
infarcts and head trauma.  The right eye was 
accurate with some fixation losses and false 
positive errors, however, despite this, the field 
was markedly reduced with only an approximate 15 
to 20 degrees of central field remaining.  

Left eye was inaccurate with significant fixation 
losses and false positive errors.  However, this 
field is, despite the fixation losses, also 
showed a significantly decreased peripheral 
visual field with only a small amount of central 
vision remaining.  Follow up fields at the VA 
confirm a significantly constricted peripheral 
field with only a small amount of central vision 
remaining.  Again these changes would be 
consistent with the bilateral occipital lobe 
infarcts secondary to the original head trauma.

	IMPRESSION:

1.	Legal blindness secondary to head 
injury in 1986 with occipital lobe 
infarcts and status post frontal lobe 
surgery.  The patient has severe 
peripheral visual loss with only a 
small amount of central vision 
remaining and therefore, is 
considered legally blind.
2.	Non-insulin-dependent diabetes 
mellitus without any non-
proliferative diabetic retinopathy.
3.	Hypertension without any retinopathy.  
No treatment is required at this 
point.

The Board directed that an additional review of the 1986 
peripheral threshold test be performed.  A September 2004 VA 
examination report reads as follows:

I have been asked to give an opinion as to the 
level of field loss that was recorded for this 
patient prior to May 17, 1994 and to reconcile the 
disparity between VA examiners and Dr. Antonacci's 
April, 2004 opinion.  In addition, I have been 
asked to estimate what a Goldman field equivalent 
of his 1986 field would look like.

[The veteran] has a history of progressive field 
loss since 1986 when he suffered a head injury and 
had brain surgery.  At the time of his post-op 
neurological evaluation on 10/26/86, he had the 
following diagnosis:
1.  Visual field defect, bilateral, quadratic, 
post traumatic (this was described inferior-
temporal defects were appreciated.)
2.  encephalopathy, post cerebral contusion
3.  right frontal craniotomy and right frontal 
partial lobectomy with evacuation of hematoma
4.  skull, occipital left with cerebral 
contusions/hematoma

A copy of a right 10/29/86 visual field shows 
field loss consistent with the above diagnosis, 
but there was no left field for that date.  
However, I assume it is similar to the right since 
the progress notes and diagnosis describes the 
field loss as homonymous (meaning they are more or 
less the same for the right and left field).

A threshold field performed on 08/24/89 shows 
bilateral quadratic defects inferior - 
nasal/superior-temporal os and inferior-
temporal/superior-nasal indexes and no central 
results, but nevertheless is consistent with the 
fields done in 1986 with the exception that there 
is more field loss in the right eye then the left.  
I find no discrepancies in Dr. Antonacci's 
interpretation of these test results in his letter 
of April, 04 with those of any of the military or 
VA provides the previously examined [the veteran].

Goldman visual fields performed in 1993, 1994 and 
2000 have consistently shown fields of less than 5 
degrees ou.

IMPRESSIONS:

1.  [The veteran] had significant field loss after 
his brain surgery in 1986.  My best estimate of 
what a III4e Goldman field would have looked like 
in 1986 is as follows:

Meridian/visible target

OD		OS
90/60		90/60
45/65		45/65
00/5		00/5	
315/5		315/5
270/70		270/70
225/30		225/65
180/5		180/5
135/5		135/5

2.  [The veteran] currently has visual fields of 
less than 5 degrees in both eyes.

3.  His central vision has been documented as 
consistently good (20/25 or better in both eyes) 
since his head injury in 1986.

4.  There are no disparities of opinion between VA 
examiners and Dr. Antonacci with regards to [the 
veteran's] vision.

Section 5110(a), title 38, United States Code, provides that 
the effective date of an award based on an original claim of 
compensation or a claim for increase of compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  For original claims of 
compensation, the implementing regulation states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400(b)(2)(i) (2005).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  An 
effective date of an award based upon a claim for increased 
disability rating "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).

The veteran has been assigned a 50% evaluation for visual 
impairment due to head trauma effective February 14, 1989 
under DC 6013-6080, and a 100% rating legal blindness 
effective May 17, 1994.  In so doing, the RO accepted the 
veteran's February 14, 1989 VA Form 21-4138 filing as an 
informal service connection claim.  The veteran has limited 
his appeal to the issue of whether he is entitled to the 100% 
rating due to legal blindness for the time period prior to 
May 17, 1994.  The claim on appeal essentially concerns a 
staged rating assigned for the veteran's bilateral eye 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(separate or "staged" ratings must be considered for 
initial rating claims following a grant of service connection 
where the evidence shows varying levels of disability for 
separate periods of time).

The law extant in 1989 for evaluating legal blindness has 
remained unchanged to the current date.  See 38 C.F.R. 
§§ 4.75-4.84a (1988-2005).  The schedular criteria provide a 
100% rating for blindness as follows: anatomical loss of both 
eyes (DC 6061); blindness in both eyes having only light 
perception (DC 6062); anatomical loss of one eye and 5/200 
vision in the other eye (DC 6063); blindness in one eye 
having only light perception and 5/200 vision in the other 
eye (DC 6067); 5/200 vision bilaterally (DC 6071); and 
concentric contraction of visual fields to 5º bilaterally (DC 
6080).  Id.

Loss of use or blindness of one eye having only light 
perception exists when there is an inability to recognize 
test letters at 1 foot (.30 meters (m)) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m), with lesser extents of vision, particularly 
perception of objects, hand movements, or counting fingers at 
distances less then 3 feet (.91m) being considered of 
negligible utility.  38 C.F.R. § 4.79 (1988-2005).  The best 
distant vision obtainable after best correction by glasses 
would be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  38 C.F.R. § 
4.75 (1988-2005).

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated. 38 
C.F.R. § 4.76 (1988-2005). The usual perimetric methods will 
be employed, using a standard perimeter and three millimeter 
white test object.  Id.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye.  Id.  The charts will be 
made a part of the report of examination and not less than 
two recordings, and three when possible, will be made.  Id.  
The minimum limit for this function is established as a 
concentric central contraction of the visual field to five 
degrees.  Id.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Id.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  38 C.F.R. § 4.76a (1988-2005).  The 
number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields.  Id., Table III.  The normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  Id.  The total is 
500 degrees.  The degrees lost are then added together to 
determine total degrees lost.  38 C.F.R. § 4.76a (1988-2005).  
This is subtracted from 500.  Id.  The difference represents 
the total remaining degrees of visual field.  Id.  The 
difference divided by eight represents the average 
contraction for rating purposes.

The evidence of record prior to the May 17, 1994 date of 
award for legal blindness includes the veteran's report of 
visual disturbance, including a notation of left visual field 
deficit and inability to read small print in 1986.  He was 
given a diagnosis of bihomonymous hemianopsia of the left 
superior and right inferior quadrant on a November 25, 1986 
discharge summary from Walter Reed Army Hospital.  The 
veteran's representative interprets this document as stating 
that one of the veteran's eyes had only 5º of retained visual 
field.  The Board cannot interpret any language of this 
document to reach this result and none of the medical 
opinions in this case have reached the conclusion expressed 
by the representative.

A neuro-opthalmology consultation on October 29, 1989 
provided a neurological field chart for the right eye only.  
A VA ophthalmologist in September 2004 reviewed the raw data 
results from the October 29, 1986 visual field testing of the 
right eye, and estimated a concentric contraction of 32º in 
the right eye (OD) and 28º in the left eye (OS).  All the 
ophthalmologists of record agree that the August 29, 1989 
visual field test measured visual field contraction of at 
least 15º bilaterally.  There are no measurable results until 
the time of the May 25, 1994 VA ophthalmology examination at 
which time a concentric contraction to 5º was established.  
The preponderance of the evidence of record first factually 
demonstrates legal blindness with bilateral visual field 
concentric contraction to 5? or less on May 25, 1994; the 
date of VA ophthalmology examination.  The RO assigned an 
effective date to May 17, 1994 the date the veteran reported 
for VA examination that schedule the ophthalmology 
examination.  The claim for an earlier effective date of 
award for a 100% rating for vision loss due to head trauma, 
therefore, must be denied.

In so holding, the Board has deemed the veteran and his 
spouse as competent to describe the extent and severity of 
his visual deficits.  These lay reports of visual deficits 
since service are credible and well documented in the record.  
However, neither the veteran nor his spouse is shown to 
posses the requisite training to speak to issues of medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  VA regulation specifies 
that examination of field vision must conform to a specified 
testing format.  38 C.F.R. § 4.76a (1988-2005).  The October 
1986 and August 1989 raw data results do not conform to the 
schedular criteria for testing, but medical opinion was 
sought to provide a best possible estimate of the veteran's 
concentric contraction for both eyes at that time.  There is 
a consensus of medical opinion that the veteran had a 
concentric contraction of 15º or greater as of August 1989.  
The record includes peripheral field restriction findings in 
a February 17, 1994 report from St. Lawrence Rehabilitation 
Center and a diagnosis of legal blindness rendered by Dr. 
Rummel on May 10, 1994.  These reports do not contain results 
that conform to the schedular criteria for testing field 
vision, and do not contain enough information to seek medical 
opinion in this case.  There is no basis for consideration of 
a 100% rating under any other criteria than DC 6080, and the 
alternate criteria for assigning a 100% schedular rating for 
blindness cited above are not applicable to the case.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction  decision on a claim for benefits.

A letter dated August 30, 1994 satisfied elements (1), (2), 
(3) and (4) as listed above.  These letters notified him of 
his and VA's respective responsibilities for obtaining 
information and evidence in support of his claim.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  He was advised in a section entitled 
"What the Evidence Must Show" (emphasis original) of the 
types of evidence and/or information to establish his 
entitlement to an earlier effective date of award.  He was 
further advised "If there is any other evidence that you 
think will support your claim, please let us know.  If the 
evidence is in your possession not already provided, please 
send it to us."

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the appellant covering all content requirements 
constitutes harmless error in this case.  See, e.g., 
38 C.F.R. § 20.1102 (2005).  The claim was first adjudicated 
prior to the passage of the current statutory and regulatory 
notice and assistance requirements.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The claim was remanded by the Board 
on August 27, 2004, a notice compliant letter was sent on 
August 30, 2004 and the claim was then readjudicated.  
Additionally, the rating decision on appeal, the statement of 
the case (SOC), the supplemental statements of the (SSOC's), 
and the Board's remand directives told him what was necessary 
to substantiate his claim throughout the appeals process.  In 
fact, the rating decision on appeal, the SOC and the multiple 
SSOC's provided him with specific information as to why his 
claim was being denied, and of the evidence that was lacking.  
There is no indication that any aspect of the notice 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Rather, the veteran's representative demonstrated actual 
knowledge of the evidence and/or information necessary to 
substantiate the claim in an extremely well argued 
presentation dated February 19, 1997.

Any further notice to the veteran would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further notice poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 (July 
24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records.  The RO also obtained VA 
and private clinic records identified as relevant to the 
claim on appeal.  There are no outstanding requests to obtain 
any evidence and/or information that the veteran has both 
identified and authorized VA to obtain on his behalf.  The 
claims folder has also been forwarded for review and opinion 
on three occasions during the appeal period.  The Board 
directed one of those claims folder reviews to ensure 
consideration of a private examination report submitted by 
the veteran.  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  There is no reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claim.


ORDER

An effective date prior to May 17, 1994 for the award of a 
100 percent rating for vision loss due to head trauma is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


